Exhibit 10.29

SUB-ADVISORY AGREEMENT

THIS SUB-ADVISORY AGREEMENT (this “Agreement”) is made and entered into
effective as of September 18, 2009, by and between Hennessy Advisors, Inc., a
California corporation (“Manager”), and SPARX Asset Management Co., Ltd., a
corporation organized under the laws of Japan (“Sub-Adviser”).

RECITALS

WHEREAS, Manager is registered as an investment adviser under the Investment
Advisers Act of 1940, as amended (the “Advisers Act”);

WHEREAS, Manager has entered into an Investment Advisory Agreement (the
“Advisory Agreement”) dated as of September 18, 2009 with Hennessy SPARX Funds
Trust (the “Trust”), an investment company registered under the Investment
Company Act of 1940, as amended (the “Investment Company Act”);

WHEREAS, Sub-Adviser is registered as an investment adviser under the Advisers
Act;

WHEREAS, Manager desires to retain Sub-Adviser to render investment advisory and
other services to the funds specified in Appendix A hereto, as amended from time
to time, each a series of the Trust (each a “Fund” and collectively, the
“Funds”), in the manner and on the terms hereinafter set forth;

WHEREAS, Manager has the authority, subject to the approval of the Trustees of
the Trust (the “Trustees”), and, if required under the Investment Company Act,
Fund shareholders to select sub-advisers for each Fund; and

WHEREAS, Sub-Adviser is willing to furnish such services to Manager and each
Fund.

AGREEMENT

NOW, THEREFORE, Manager and Sub-Adviser agree as follows:

 

1. APPOINTMENT OF SUB-ADVISER

Manager hereby appoints Sub-Adviser to act as a sub-adviser for each Fund for
the period and on the terms and conditions of this Agreement.

 

2. ACCEPTANCE OF APPOINTMENT

Sub-Adviser accepts that appointment and agrees to render the services herein
set forth, for the compensation herein provided.

The assets of each Fund will be maintained in the custody of a custodian (who
shall be identified by Manager in writing). Sub-Adviser will not have custody of
any securities, cash or other assets of any Fund and will not be liable for any
loss resulting from any act or omission of the custodian other than acts or
omissions arising in reasonable reliance on instructions of Sub-Adviser. The
custodian will be responsible for the custody, receipt and delivery of
securities and other assets of each Fund, and Sub-Adviser shall have no
authority responsibility or obligation with respect to the custody receipt or
delivery of securities or other assets of any Fund. The Fund shall be
responsible for all custodial arrangements, including the payment of all fees
and charges to the custodian.

 

3. SERVICES TO BE RENDERED BY SUB-ADVISER TO THE TRUST

A. As sub-adviser to each Fund, Sub-Adviser will coordinate the investment and
reinvestment of the assets of the Fund and determine the composition of the
assets of the Fund, in accordance with the terms of this Agreement, the Fund’s
Prospectus and the Fund’s Statement of Additional Information (as they may be
updated or amended, from time to time) and subject to the direction, supervision
and control of Manager and the Trustees. Prior to the commencement of
Sub-Adviser’s services hereunder, Manager shall



--------------------------------------------------------------------------------

provide Sub-Adviser with current copies of each Fund’s Prospectus and Statement
of Additional Information (“SAI”). Manager undertakes to provide Sub-Adviser
with copies or other written notice of any amendments, modifications or
supplements to each Fund’s Prospectus and SAI and Sub-Adviser will not need to
comply until a copy has been provided to Sub-Adviser.

B. Sub-Adviser may place orders for the execution of transactions with or
through such brokers, dealers or banks as Sub-Adviser may select and, subject to
Section 28(e) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and other applicable law, may pay commissions on transactions in excess
of the amount of commissions another broker or dealer would have charged.
Sub-Adviser will seek best execution under the circumstances of the particular
transaction taking into consideration the full range and quality of a broker’s
services in placing brokerage including, among other things, the value of
research provided as well as execution capability, commission rate, financial
responsibility and responsiveness to Sub-Adviser. In no event shall Sub-Adviser
be under any duty to obtain the lowest commission or best net price for a Fund
on any particular transaction. Sub-Adviser is not under any duty to execute
transactions for a Fund before or after transactions for other like accounts
managed by Sub-Adviser. Sub-Adviser may aggregate sales and purchase orders of
securities or derivatives held in a Fund with similar orders being made
simultaneously for other portfolios managed by Sub-Adviser if, in Sub-Adviser’s
reasonable judgment, such aggregation shall result in an overall economic
benefit to the Fund. Manager understands and agrees that when such aggregation
does occur the actual prices obtained will be averaged and the applicable Fund
will be deemed to have purchased or sold its proportionate share of the
securities involved at such average price. Notwithstanding the foregoing,
Sub-Adviser will not effect any transaction with a broker or dealer that is an
“affiliated person” (as defined under the Investment Company Act) of Sub-Adviser
or Manager without the prior approval of Manager. Manager shall provide
Sub-Adviser with a list of brokers or dealers that are affiliated persons of
Manager.

C. Manager understands and agrees and has advised the Trust’s Board of Trustees,
that Sub-Adviser performs investment management services for various clients and
may take action with respect to any of its other clients which may differ from
action taken or from the timing or nature of action taken by Sub-Adviser for a
Fund. Sub-Adviser’s authority hereunder shall not be impaired because of the
fact that it may effect transactions with respect to securities for its own
account or for the accounts of others which it manages which are identical or
similar to securities to which it may effect transactions for a Fund at the same
or similar times.

D. Sub-Adviser will provide Manager with copies of Sub-Adviser’s current
policies and procedures that relate to Sub-Adviser’s duties described in this
Agreement adopted in accordance with Rule 206(4)-7 under the Advisers Act. To
the extent a Fund is required by the Investment Company Act to adopt any such
policy or procedure, Manager will submit such policy or procedure to the
Trustees for adoption by each of the Funds, with such modifications or additions
thereto as the Trustees may recommend. Sub-Adviser’s Chief Compliance Officer
shall provide to Manager’s Chief Compliance Officer or his or her delegate the
following:

(i). a report of any material changes to Sub-Adviser’s policies and procedures
described in Section 3(D) above on a quarterly basis;

(ii). a report of any “material compliance matters,” as defined by Rule 38a-1
under the Investment Company Act, that have occurred in connection with
Sub-Adviser’s policies and procedures on a quarterly basis;

(iii). a summary of Sub-Adviser’s Chief Compliance Officer’s report identifying
the material compliance matters relevant to the Funds with respect to the annual
review of Sub-Adviser’s policies and procedures pursuant to Rule 206(4)-7 under
the Advisers Act; and

(iv). an annual certification regarding Sub-Adviser’s compliance with Rule
206(4)-7 under the Advisers Act and Section 38a-1 of the Investment Company Act,
as well as the foregoing sub-paragraphs (i) through (iii).

E. Sub-Adviser will maintain and preserve all accounts, books and records with
respect to each Fund as are required of an investment adviser of a registered
investment company pursuant to the Investment Company Act and the Advisers Act
and the rules



--------------------------------------------------------------------------------

thereunder and shall file with the Securities and Exchange Commission (“SEC”)
all forms pursuant to Section 13(d), 13(f) and 13(g) of the Exchange Act, with
respect to its duties as are set forth herein.

F. Sub-Adviser shall reasonably cooperate with Manager and/or the Trust in
responding to any regulatory or compliance examinations or inspections
(including any information requests) relating to the Trust, a Fund or Manager
brought by any governmental or regulatory authorities.

G. Sub-Adviser will, unless and until otherwise directed by Manager, exercise
all rights of security holders with respect to securities held by each Fund,
provided that Sub-Adviser will not be responsible for any other corporate
actions relating to the securities in which assets of the Fund’s investment
portfolio are invested, including administrative filings, such as proofs or
claims in class actions.

H. Sub-Adviser, in connection with its rights and duties with respect to the
Funds and the Trust shall use the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims.

 

4. COMPENSATION OF SUB-ADVISER

Manager will pay Sub-Adviser as compensation for providing services in
accordance with this Agreement those fees as set forth in Appendix B, calculated
based on the relevant Fund’s average daily net assets and payable monthly.
Manager and Sub-Adviser agree that all fees shall become due and owing to
Sub-Adviser promptly after the termination date of Sub-Adviser with respect to
any Fund and that the amount of such fees shall be calculated by treating the
termination date as the next fee computation date. The annual base fee will be
prorated for such fees owed through the termination date.

 

5. REPRESENTATIONS OF THE MANAGER

Manager represents, warrants and agrees that:

A. Manager has been duly authorized by the Trustees to delegate to Sub-Adviser
the provision of investment services to each Fund as contemplated hereby.

B. The Trust has adopted a written code of ethics complying with the
requirements of Rule 17j-1 under the Investment Company Act and will provide
Sub-Adviser with a copy of such code of ethics.

C. Manager (i) is registered as an investment adviser under the Advisers Act and
will continue to be so registered for so long as this Agreement remains in
effect, (ii) is not prohibited by the Investment Company Act, the Advisers Act
or other law, regulation or order from performing the services contemplated by
this Agreement, (iii) has met and will seek to continue to meet for so long as
this Agreement is in effect, any other applicable federal or state requirements,
or the applicable requirements of any regulatory or industry self-regulatory
agency necessary to be met in order to perform the services contemplated by this
Agreement, (iv) has the full power and authority to enter into and perform the
services contemplated by this Agreement, and (v) will promptly notify
Sub-Adviser of the occurrence of any event that would disqualify Manager from
serving as investment manager of an investment company pursuant to Section 9(a)
of the Investment Company Act or otherwise.

 

6. REPRESENTATIONS OF THE SUB-ADVISER

Sub-Adviser represents, warrants and agrees as follows:

A. Sub-Adviser (i) is registered as an investment adviser under the Advisers Act
and will continue to be so registered for so long as this Agreement remains in
effect, (ii) is not prohibited by the Investment Company Act, the Advisers Act
or other law, regulation or order from performing the services contemplated by
this Agreement, (iii) has met and will seek to continue to meet for so long as
this Agreement remains in effect, any other applicable federal or state
requirements, or the applicable requirements of any regulatory



--------------------------------------------------------------------------------

or industry self-regulatory agency necessary to be met in order to perform the
services contemplated by this Agreement, (iv) has the full power and authority
to enter into and perform the services contemplated by this Agreement, and
(v) will promptly notify Manager of the occurrence of any event that would
disqualify Sub-Adviser from serving as an investment adviser of an investment
company pursuant to Section 9(a) of the Investment Company Act or otherwise.

B. Sub-Adviser has adopted a written code of ethics complying with the
requirements of Rule 17j-1 under the Investment Company Act and Rule 204A-1
under the Advisers Act and will provide Manager with a copy of such code of
ethics.

C. Sub-Adviser agrees to maintain an appropriate level of errors and omissions
or professional liability insurance coverage.

 

7. NON-EXCLUSIVITY

The services of Sub-Adviser to Manager, the Funds and the Trust are not to be
deemed to be exclusive, and Sub-Adviser shall be free to render investment
advisory or other services to others and to engage in other activities. It is
understood and agreed that the directors, officers, and employees of Sub-Adviser
are not prohibited from engaging in any other business activity or from
rendering services to any other person, or from serving as partners, officers,
directors, trustees, or employees of any other firm or corporation.

 

8. SUPPLEMENTAL ARRANGEMENTS

Sub-Adviser may from time to time employ or associate itself with any person it
believes to be particularly suited to assist it in providing the services to be
performed by Sub-Adviser hereunder, provided that no such person shall perform
any services with respect to the Funds that would constitute an assignment or
require a written advisory agreement pursuant to the Investment Company Act. Any
compensation payable to such persons shall be the sole responsibility of
Sub-Adviser, and neither Manager nor the Trust shall have any obligations with
respect thereto or otherwise arising under this Agreement.

 

9. DURATION OF AGREEMENT

This Agreement shall become effective upon the date first above written,
provided that this Agreement shall not take effect with respect to a Fund unless
it has first been approved: (i) by a vote of a majority of those trustees of the
Trust who are not “interested persons” (as defined in the Investment Company
Act) of any party to this Agreement (“Independent Trustees”), cast in person at
a meeting called for the purpose of voting on such approval, and (ii) by vote of
a majority of the outstanding voting securities (as defined in the Investment
Company Act) (“Outstanding Voting Securities”) of the Fund or as permitted by
Rule 2a-6 of the Investment Company Act. This Agreement shall continue in effect
for a period more than two years from the date of its execution only so long as
such continuance is specifically approved at least annually by the Trustees
provided that in such event such continuance shall also be approved by the vote
of a majority of the Independent Trustees cast in person at a meeting called for
the purpose of voting on such approval.

 

10. TERMINATION OF AGREEMENT

This Agreement may be terminated with respect to any Fund at any time, without
the payment of any penalty, by a vote of the majority of the Trustees, by the
vote of a majority of the outstanding voting securities of such Fund, or Manager
on sixty (60) days’ prior written notice to Sub-Adviser, and Manager as
appropriate. In addition, this Agreement may be terminated with respect to any
Fund by Sub-Adviser upon sixty (60) days written notice to Manager. This
Agreement will automatically terminate, without the payment of any penalty in
the event the Advisory Agreement is assigned (as defined in the Investment
Company Act) or terminates for any other reason. This Agreement will also
terminate upon written notice to the other party that the other party is in
material breach of this Agreement, unless the other party in material breach of
this Agreement cures such breach to the reasonable satisfaction of the party
alleging the breach within thirty (30) days after written notice. Any
“assignment” (as that term is defined in the Investment



--------------------------------------------------------------------------------

Company Act) of this Agreement will result in automatic termination of this
Agreement. Sub-Adviser will promptly notify the Trust and Manager of any such
assignment and of any changes in key personnel who are either the portfolio
manager(s) of the Funds named in the Prospectus and/or SAI, or senior management
of Sub-Adviser, in each case prior to or promptly after, such change.
Sub-Adviser agrees to bear all reasonable legal, printing, mailing, proxy and
related expenses of the Trust and Manager, if any, arising out of an assignment
of this Agreement by Sub-Adviser.

 

11. AMENDMENTS TO THE AGREEMENT

This Agreement may be amended by the parties with respect to any Fund only if by
written agreement. It is understood that certain material amendments may require
approval of a Fund’s shareholders. Additional Funds may be added to Appendix A
by written agreement of Manager and Sub-Adviser.

 

12. ASSIGNMENT

Sub-Adviser shall not assign this Agreement. Any assignment (as that term is
defined in the Investment Company Act) of this Agreement shall result in the
automatic termination of this Agreement, as provided in Section 10 hereof.
Notwithstanding the foregoing, no assignment shall be deemed to result from any
changes in the directors, officers or employees of such Sub-Adviser except as
may be provided to the contrary in the Investment Company Act or the rules or
regulations thereunder.

 

13. ENTIRE AGREEMENT

This Agreement contains the entire understanding and agreement of the parties
with respect to each Fund.

 

14. HEADINGS

The headings in the sections of this Agreement are inserted for convenience of
reference only and shall not constitute a part hereof.

 

15. NOTICES

All notices required to be given pursuant to this Agreement shall be delivered
or mailed to the address listed below of each applicable party (i) in person,
(ii) by registered or certified mail, or (iii) delivery service, providing the
sender with notice of receipt, or to such other address as specified in a notice
duly given to the other parties. Notice shall be deemed given on the date
delivered or mailed in accordance with this paragraph.

 

If to Sub-Adviser:    Masaki Taniguchi    SPARX Asset Management Co., Ltd.   
Gate City Ohsaki, East Tower 16F 1-11-2 Ohsaki,    Shinagawa-ku, Tokyo 141-0032,
Japan    81-3-5435-8201 (fax) If to Manager:    Neil J. Hennessy    Hennessy
Advisors, Inc.    7250 Redwood Blvd, Suite 200    Novato, CA 94945    (415)
899-1559 (fax)

 

16. SEVERABILITY AND SURVIVAL

Should any portion of this Agreement for any reason be held to be void in law or
in equity, this Agreement shall be construed, insofar as is possible, as if such
portion had never been contained herein. Sections 18 and 19 shall survive the
termination of this Agreement.



--------------------------------------------------------------------------------

17. GOVERNING LAW AND LANGUAGE

The provisions of this Agreement shall be construed and interpreted in
accordance with the laws of the State of California, or any of the applicable
provisions of the Investment Company Act. To the extent that the laws of the
State of California, or any of the provisions in this Agreement, conflict with
applicable provisions of the Investment Company Act, the latter shall control.

Any documents or records related to this Agreement and the services to be
provided hereunder shall be in the English language. To the extent that any
document required to be provided hereunder is not then available in English,
Sub-Adviser shall be given a reasonable period of time to produce an English
version of such document. Manager acknowledges that translated documents
provided in accordance with this Agreement represent the best efforts of
Sub-Adviser to provide accurate translations and may not be a strict translation
of the original document. In the event of any conflict between any material
terms of the English language version of this Agreement, including any English
language versions of any documents or records related to this Agreement, and any
translation hereof, or thereof, the English language version shall prevail in
the event of any dispute between the parties.

 

18. INTERPRETATION

Any question of interpretation of any term or provision of this Agreement having
a counterpart in or otherwise derived from a term or provision of the Investment
Company Act shall be resolved by reference to such term or provision of the
Investment Company Act and to interpretations thereof, if any, by the United
States courts or, in the absence of any controlling decision of any such court,
by rules, regulations or orders of the SEC validly issued pursuant to the
Investment Company Act. Specifically, the terms “vote of a majority of the
outstanding voting securities,” “interested persons,” “assignment,” and
“affiliated persons,” as used herein shall have the meanings assigned to them by
Section 2(a) of the Investment Company Act. In addition, where the effect of a
requirement of the Investment Company Act reflected in any provision of this
Agreement is relaxed by a rule, regulation or order of the SEC, whether of
special or of general application, such provision shall be deemed to incorporate
the effect of such rule, regulation or order.

 

19. CONFIDENTIALITY

Each party shall treat as confidential all Confidential Information of the other
(as that term is defined below) and use such information only in furtherance of
the purposes of this Agreement. Each party shall limit access to the
Confidential Information to its affiliates, employees, consultants, auditors and
regulators who reasonably require access to such Confidential Information, and
otherwise maintain policies and procedures designed to prevent disclosure of the
Confidential Information. For purposes of this Agreement, Confidential
Information shall include all non-public business and financial information,
methods, plans, techniques, processes, documents and trade secrets of a party.
Confidential Information shall not include anything that (i) is or lawfully
becomes in the public domain, other than as a result of a breach of an
obligation hereunder, (ii) is furnished to the applicable party by a third party
having a lawful right to do so, or (iii) was known to the applicable party at
the time of the disclosure.

In accordance with Regulation S-P, if non-public personal information regarding
any party’s customers or consumers is disclosed to the other party in connection
with this Agreement, the other party receiving such information will not
disclose or use that information other than as necessary to carry out the
purposes of this Agreement.

 

20. USE OF NAME

During the term of this Agreement, Manager shall have permission to use
Sub-Adviser’s name in the offering and marketing of any Fund, and agree to
furnish Sub-Adviser, for its prior approval (such approval not to be
unreasonably withheld), all prospectuses, brochures, advertisements, promotional
materials, web-based information, proxy statements, shareholder reports and
other similar informational materials that are to be made available to
shareholders of a Fund or to the public and that refer to Sub-Adviser



--------------------------------------------------------------------------------

in any way. Sub-Adviser agrees that Manager may request that Sub-Adviser approve
use of a certain type of marketing material, and that Manager need not provide
for approval each additional piece of marketing material that is substantially
the same type.

 

21. LIMITATION OF LIABILITY

Sub-Adviser is hereby expressly put on notice of the limitation of shareholder
liability as set forth in the Trust’s Declaration of Trust and agrees that
obligations, if any, assumed by the Trust pursuant to this Agreement shall be
limited in all cases to the Trust and its assets, and if the liability relates
to one or more series, the obligations hereunder shall be limited to the
respective assets of the Fund. Sub-Adviser further agrees that it shall not seek
satisfaction of any such obligation from the shareholders or any individual
shareholder of the Fund(s), nor from the Trustees or any individual Trustee. The
assets of a Fund shall be available only to satisfy the liabilities and
obligations of that Fund, and not the liabilities or obligations of any other
Fund. All obligations of the Funds under this agreement are several and not
joint, and are included together in this Agreement solely for the sake of
convenience.

Sub-Adviser shall not be liable for, and Manager will not take any action
against Sub-Adviser or hold Sub-Adviser liable for, any error of judgment or
mistake of law or for any loss suffered by the Funds (including, without
limitation, by reason of the purchase, sale or retention of any security) in
connection with the performance of Sub-Adviser’s duties under this Agreement,
except for a loss resulting from willful misfeasance, bad faith or gross
negligence on the part of Sub-Adviser in the performance of its duties under
this Agreement, or by reason of its reckless disregard of its obligations and
duties under this Agreement.

 

22. AUTHORITY TO EXECUTE TRANSACTION DOCUMENTS

Subject to any other written instructions of Manager or the Trust, Sub-Adviser
is hereby appointed agent and attorney-in-fact for the limited purposes of
executing on behalf of each Fund specified on Appendix A hereto: account
documentation, transaction term sheets and confirmations, certifications
regarding the Fund’s status as an accredited investor, qualified institutional
buyer or qualified purchaser and certifications regarding other factual matters
as may be requested by brokers, dealers or counter parties in connection with
its management of the Fund’s assets. However, nothing in this section shall be
construed as imposing a duty on Sub-Adviser to act in its capacity as
attorney-in-fact for a Fund. Any person dealing with Sub-Adviser in its capacity
as attorney-in-fact hereunder for a Fund is hereby expressly put on notice that
Sub-Adviser is acting solely in the capacity as an agent of the Fund and that
any such person must look solely to the Fund for enforcement of any claim
against Fund, as Sub-Adviser assumes no personal liability to such person
whatsoever for obligations of the Fund entered into by Sub-Adviser in its
capacity as attorney-in-fact for the Fund.

 

23. COUNTERPARTS

This Agreement may be executed in counterparts each of which shall be deemed to
be an original and all of which, taken together, shall be deemed to constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first mentioned above.

 

HENNESSY ADVISORS, INC.   SPARX ASSET MANAGEMENT CO., LTD. By:  

/s/ Neil J. Hennessy

  By:  

/s/ Masaki Taniguchi

  Neil J. Hennessy     Masaki Taniguchi   President and Chief Executive Officer
    President



--------------------------------------------------------------------------------

APPENDIX A

TO

SUB-ADVISORY AGREEMENT

As of September 18, 2009

Hennessy Select SPARX Japan Fund

Hennessy Select SPARX Japan Smaller Companies Fund

APPENDIX B

TO

SUB-ADVISORY AGREEMENT

As of September 18, 2009

Hennessy Select SPARX Japan Fund – 0.35%

Hennessy Select SPARX Japan Smaller Companies Fund – 0.20%